Exhibit 10.2
FMC CORPORATION
COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS
(AS AMENDED AND RESTATED EFFECTIVE APRIL 28, 2020)
PART I GENERAL PROVISIONS


1.Purpose. The purpose of this Policy is to provide a compensation program to
attract and retain qualified individuals not employed by the Company or its
Affiliates to serve on the Board and to further align the interests of those
directors with those of stockholders by providing that a substantial portion of
compensation will be linked directly to increases in stockholder value.


2.Definitions. Except as otherwise defined herein, terms used herein in
capitalized form will have the meanings attributed to them as set forth below or
in the Stock Plan.


(a) “Annual Retainer” means the retainer fee established by the Board and paid
to a director for services on the Board for a year in accordance with Section 1
of Part II of this Policy.


(b) “Audit Committee Fee” means the annual fee established by the Board and paid
to a director for service as a member of the Audit Committee of the Board in
accordance with Section 4 of Part II of this Policy.


(c) “Board” means the Board of Directors of the Company.


(d) “Change in Control” has the meaning set forth in the Stock Plan; provided
that, solely for vesting purposes, in no event will a Change in Control be
deemed to have occurred with respect to the Participant if the Participant is
part of a purchasing Person which consummates the Change in Control. The
Participant will be deemed to be “part of a purchasing Person” for purposes of
the preceding sentence if the Participant is an equity participant in the
purchasing Person (except for: (i) passive ownership of less than 3% of the
stock of the purchasing Person; or (ii) ownership of equity participation in the
purchasing company or Person which is otherwise not significant, as determined
prior to the Change in Control by a majority of the non-employee continuing
directors of the Board).


In addition, solely for purposes of Section 5(a) of Part III of this Policy, no
event or transaction will constitute a Change in Control unless that event or
transaction also constitutes a “change in ownership” of the Company, a “change
in effective control” of the Company or a “change in the ownership of a
substantial portion of the assets” of the Company, as those terms are used in
Section 409A(a)(2)(v) of the Code and defined in regulations issued thereunder.


(e) “Committee Chairman Fee” means the annual fee established by the Board and
paid to a director for service as chairman of any committee of the Board in
accordance with Section 3 of Part II of this Policy.


(f) “Company” means FMC Corporation, a Delaware corporation.





--------------------------------------------------------------------------------

Exhibit 10.2
(g) “Lead Director Fee” means the annual fee established by the Board and paid
to a director for service as the Lead Director of the Board in accordance with
Section 2 of Part II of this Policy.


(h) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any of its Affiliates, as determined in the discretion of the
Board.


(i) “Participant” means a Non-Employee Director who is eligible to participate
in this Policy.


(j) “Policy” means this FMC Corporation Compensation Policy for Non-Employee
Directors, as may be amended from time to time.


(k) “RSU” means a Restricted Stock Unit within the meaning of the Stock Plan.


(l) “Separation from Service” means a “Separation from Service” as that term is
used in Section 409A(a)(2)(i) of the Code and defined in regulations issued
thereunder.


(m) “Service” means the Participant’s service to the Company or any of its
Affiliates, solely during the period of such affiliation.


(n) “Stock Plan” means the FMC Corporation Incentive Compensation and Stock
Plan, as may be amended from time to time.


PART II COMPENSATION


1.Annual Retainer.


(a) Each Participant will be entitled to receive an Annual Retainer in such
amount as will be determined from time to time by the Board. Until changed by
resolution of the Board, the Annual Retainer will be $100,000, which will be
payable in cash in equal installments at the end of each calendar year quarter.


(b) Notwithstanding the foregoing, no later than the last day of any calendar
year, a Participant may elect that all (or a portion, to the extent permitted by
the Company) of the Annual Retainer payable in the following calendar year be
paid in the form of RSUs, as set forth in Section 1 of Part III, by providing
written notice of such election to the Company in the form and manner prescribed
by the Company. Any such election will be effective on the first day of the next
calendar year beginning after the date of such election.


(c) Notwithstanding anything to the contrary in Section 1(b), a Participant who
is newly elected or appointed to the Board may elect within 30 days after
joining the Board, by written notice to the Company in the form and manner
prescribed by the Company, to receive all (or a portion, to the extent permitted
by the Company) of the Annual Retainer that is payable to such Participant with
respect to the remainder of the first calendar year of his or her service in the
form of RSUs (as set forth in Section 1 of Part III).





--------------------------------------------------------------------------------

Exhibit 10.2
2. Lead Director Fee. The Participant who serves as the Lead Director of the
Board will be entitled to receive a Lead Director Fee in such amount as will be
determined from time to time by the Board, in addition to (and not in lieu of)
any other compensation to which such Participant may be entitled pursuant to any
other provision of this Policy. Until changed by resolution of the Board, the
Lead Director Fee will be $30,000, which will be paid in cash in equal
installments at the end of each calendar year quarter.


3. Committee Chairman Fees. Each Participant who serves as a chairman of a
committee of the Board will be entitled to receive a Committee Chairman Fee in
such amount as will be determined from time to time by the Board, for the tenure
of such service, in addition to (and not in lieu of) any other compensation to
which such Participant may be entitled pursuant to any other provision of this
Policy. Until changed by resolution of the Board, the Committee Chairman Fees
for each committee of the Board will be paid in cash at the annualized rates set
forth in the table below in equal installments at the end of each calendar year
quarter.





Audit Committee Chairman Fee$20,000Compensation & Organization Committee
Chairman Fee$15,000Nominating & Corporate Governance Committee Chairman
Fee$15,000Sustainability Committee Chairman Fee$15,000



4. Audit Committee Fee. Each Participant who serves as a member of the Audit
Committee of the Board, including the Audit Committee Chairman, will be entitled
to receive additional fees in respect of such service in such amount as will be
determined from time to time by the Board, in addition to (and not in lieu of)
any other compensation to which such Participant may be entitled pursuant to any
other provision of this Policy. Until changed by resolution of the Board, this
additional Audit Committee fee will be paid in cash at an annualized rate of
$5,000 in equal installments at the end of each calendar year quarter.


5. In the event that a Participant ceases to serve as a member of the Audit
Committee, a Committee Chairman, Lead Director, or a member of the Board, in
each case prior to the end of a calendar year quarter, cash fees that would
otherwise have been payable to the Participant under Part II of this Policy with
respect to such service shall be pro-rated based upon his or her partial service
during the calendar year quarter. Notwithstanding the foregoing, in the event
that the Participant’s cessation of service as a member of the Board was due to
the Participant’s death or Disability, any amounts for that year not yet paid in
respect of Section 1(a) of Part II of this Policy shall then be paid in full,
and shall not be subject to pro-ration.





















--------------------------------------------------------------------------------

Exhibit 10.2
PART III STOCK COMPENSATION


1.Retainer Grant.


(a) In the event a Participant has made an election pursuant to Section 1(b) or
1(c) of Part II in respect of his or her Annual Retainer for the next calendar
year, then effective as of the next annual meeting of the Company’s
stockholders, such Participant will receive a number of RSUs determined by
dividing (i) the portion of the Participant’s Annual Retainer payable in that
calendar year with respect to which the Participant has made an election in
accordance with Section 1(b) or 1(c) of Part II by (ii) the Fair Market Value of
a share of Common Stock on the date of grant. RSUs granted under this Section 1
of Part III are hereinafter referred to as “Retainer Units.” Retainer Units will
be granted pursuant to, and subject to the terms of, the Stock Plan.


(b) Subject to the Participant’s continued Service, Retainer Units will vest
ratably on a daily basis over a one (1) year period commencing on the date of
grant, provided that any unvested Retainer Units will vest upon a Change in
Control. Upon the Participant’s Separation from Service, any Retainer Units that
have not become vested prior to the Separation from Service will be
automatically forfeited and the Participant will have no further rights with
respect thereto. Notwithstanding the foregoing, in the event of the
Participant’s Separation from Service due to his or her death or Disability, any
unvested Retainer Units will vest as of the Participant’s Separation from
Service.


2. Annual Equity Grant.


(a) Effective as of the annual meeting of the Company’s stockholders, each
Participant will be granted a number of RSUs determined by dividing $140,000 by
the Fair Market Value of a share of Common Stock on the date of grant. RSUs
granted under this Section 2 are hereinafter referred to as “Annual Units.”
Annual Units will be granted pursuant to, and subject to the terms of, the Stock
Plan.


(b) Annual Units will vest in full on the earliest of (i) the first anniversary
of the date of grant, (ii) a Change in Control, and (iii) the Participant’s
Separation from Service as a result of his or her death or Disability; provided
in each case that the Participant has remained in Service through the applicable
time. Any portion of a Participant’s Annual Units that have not vested on or
prior to his or her Separation from Service will then be forfeited and all
rights of the Participant to or with respect to such Annual Units will then
automatically terminate.


3. Dividend Equivalent Rights. If a cash dividend or distribution is paid with
respect to outstanding shares of Common Stock, then effective as of the dividend
or distribution payment date, each outstanding award of Retainer Units and
Annual Units (including any additional Retainer Units and Annual Units
previously credited pursuant to this Section 3) will be increased by a number of
additional Retainer Units or Annual Units, as applicable, equal to the quotient
of (i) the total dividend or distribution that would then be payable with
respect to a number of shares of Common Stock equal to the number of Retainer
Units or Annual Units, as applicable, held by the Participant on the dividend or
distribution record date divided by (ii) the Fair Market Value of a share of
Common Stock on the dividend or distribution record date (the “Dividend



--------------------------------------------------------------------------------

Exhibit 10.2
Equivalent Rights”). The Dividend Equivalent Rights will be subject to the same
vesting conditions as the Retainer Units or Annual Units to which they relate.


4. Fractional Units. All RSUs, as well as Dividend Equivalent Rights credited
with respect to such RSUs, will be credited in whole units, with any fractional
unit being rounded up to the nearest whole number.


5. Form and Time of Payment.


(a) Payments with respect to vested RSUs will be made upon the earlier of (i)
the Participant’s Separation from Service, (ii) a Change in Control, (iii) such
other date (if any) elected by the Participant in a form and manner specified by
the Company, or (iv) upon the Company’s termination of the plan including such
RSUs in accordance with Treas. Reg. § 1.409A-3(j)(4)(ix).


(b) Payments will be made in shares of Common Stock, unless otherwise determined
by the Compensation and Organization Committee in accordance with the terms of
the Stock Plan.


(c) Notwithstanding any other provision in this Policy, to the extent compliance
with the requirements of Treas. Reg. § 1.409A-3(i)(2) is necessary to avoid the
application of an additional tax under Section 409A of the Code, shares of
Common Stock that are otherwise issuable upon the Participant’s Separation from
Service will be deferred (without interest) and issued to the Participant
immediately following the six month delay period.


6. Rights. Except to the extent otherwise set forth herein, a Participant will
not have any of the rights of a stockholder with respect to the RSUs unless and
until such time as shares of Common Stock have been issued to the Participant in
settlement of the vested RSUs.


PART IV ADDITIONAL PROVISIONS


1. Administration. The Board administers the Policy. The Board has full power to
interpret the Policy, formulate additional details and regulations for carrying
out the Policy and amend or terminate the Policy as from time to time it deems
proper and in the best interest of the Company. Any decision or interpretation
of the Board is final and conclusive.


2. Statement of Account. Each Participant will receive an annual statement
showing the number and status of and essential terms applicable to RSUs that
have been awarded to the Participant.


3. Unsegregated Funds. The Company will not segregate any funds or securities in
respect of the Participant’s interests under this Policy, and the Participant’s
Service is the Participant’s acknowledgement and agreement that any interests of
the Participant remain a part of the Company’s general funds and are subject to
the claims of the Company’s general creditors. Nothing in this Policy will be
construed as creating any trust, express or implied, for the benefit of any
Participant.





--------------------------------------------------------------------------------

Exhibit 10.2
4. Awards Issued Pursuant to the Policy. All equity-based awards described
herein will be granted under, and subject to the terms of, the Stock Plan (or
any successor plan thereto) and the applicable Notice thereunder. In the event
of a conflict between any term or provision contained in this Policy on the one
hand, and the Stock Plan (or any successor plan thereto) and the applicable
Notice on the other hand, the applicable terms and provisions of the Stock Plan
(or any successor thereto) and the Notice will govern.


5. Payments Upon Death. In the event of the Participant’s death, payments under
this Policy will be made to the beneficiary designated by the Participant to
receive such payments or, in the absence of a duly executed and filed
beneficiary designation form, to the Participant’s estate.


6. Payment of Certain Costs of the Participant. If a dispute arises regarding
the interpretation or enforcement of this Policy and the Participant (or in the
event of his or her death, his beneficiary) obtains a final judgment in his or
her favor from a court of competent jurisdiction from which no appeal may be
taken, whether because the time to do so has expired or otherwise, or his or her
claim is settled by the Company prior to the rendering of such a judgment, all
reasonable legal and other professional fees and expenses incurred by the
Participant in contesting or disputing any such claim or in seeking to obtain or
enforce any right or benefit provided for in this Policy or in otherwise
pursuing his or her claim will be promptly paid by the Company with interest
thereon at the highest Delaware statutory rate for interest on judgments against
private parties from the date of payment thereof by the Participant to the date
of reimbursement by the Company.


7. Reservation of Rights. Nothing in this Policy will be construed to (a) give
any Participant any right to defer compensation received for services as a
director of the Company other than as expressly authorized and permitted in this
Policy or in any other plan or arrangement approved by the Board, (b) create any
obligation on the part of the Board to nominate any Participant for reelection
by the Company’s stockholders or (c) limit in any way the right of the Board to
remove a Participant as a director of the Board.


8. Amendment or Termination. The Board may, at any time by resolution, terminate
or amend this Policy provided that no such termination or amendment will
adversely affect the rights of Participants with respect to awards granted under
this Policy prior to such termination or amendment, without the consent of the
Participant.


9. Withholding. The Company will have the right to deduct or withhold from all
payments of compensation any taxes required by law to be withheld with respect
to such payments.


10. Directors Elected Between Annual Stockholders’ Meetings. Notwithstanding
anything to the contrary in this Policy, unless otherwise determined by the
Board, the compensation hereunder of an individual who becomes a Participant as
a result of his or her election to the Board other than at an annual meeting of
the Company’s stockholders will be prorated for the period of service commencing
with his or her initial election and ending on the Company’s next annual
stockholders’ meeting.





--------------------------------------------------------------------------------

Exhibit 10.2
11. Section 409A. This Policy and any compensation granted hereunder is intended
to comply with, or be exempt from, the provisions of Section 409A of the Code.
If any provision of the Policy would otherwise frustrate or conflict with this
intent, the provision, term or condition shall be interpreted and deemed amended
so as to avoid this conflict. Notwithstanding the foregoing, the tax treatment
of the benefits provided under the Policy is not warranted or guaranteed, and in
no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by any Participant on
account of non-compliance with Section 409A of the Code.

